PER CURIAM.
The Justices of this Court are not required to write opinions in cases where the decisions merely reaffirm previous decision, or relate to questions of fact only, or when the cases decided would, in their opinion, serve no useful purpose as precedents. Tit. 13, § 66, Code of Alabama 1940, Recompiled 1958.
After due consideration of this cause, the Court is of the opinion that the judgment should be and it is hereby affirmed.
AFFIRMED.
TORBERT, C. J., and BLOODWORTH, JONES, ALMON and EMBRY, JJ., concur.